       Case 4:20-cv-01976 Document 1 Filed on 06/04/20 in TXSD Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


BASIC SOLUTIONS LTD                             §
                                                §
           Plaintiff                            §
v.                                              §
                                                §                        4:20-cv-1976
                                                               CASE NO. ______________
RÍO GRANDE FOOD PRODUCTS,                       §
INC.                                            §
                                                §
                                                §
           Defendant                            §



     DEFENDANT RÍO GRANDE FOOD PRODUCTS, INC.’S NOTICE OF REMOVAL

           Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Río Grande Food Products,

Inc. (“Río Grande”) hereby files this Notice of Removal and thereby removes to this Court an

action that is pending in the 152nd Judicial District Court of Harris County, Texas, cause number

2020-28551. In support of this Notice of Removal, Río Grande states as follows:

I.         PROCEDURAL BACKGROUND

           1.     On May 8, 2020 Plaintiff Basic Solutions Ltd. filed an Original Petition captioned

Basic Solutions Ltd. v. Rio Grande Food Products, Inc. d/b/a Rio Grande Food Corp. in the

152nd Judicial District Court of Harris County, Texas, cause number 2020-28551 (the “State

Court Action”).

           2.     The Original Petition asserted claims for breach of contract, fraud, and fraud by

non-disclosure arising out of a Broker and Merchandising Services Agreement between the

parties.

           3.     On May 21, 2020, Río Grande was served with a copy of the Original Petition.
       Case 4:20-cv-01976 Document 1 Filed on 06/04/20 in TXSD Page 2 of 5




II.     VENUE

        4.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 124(b), 1441(a), &

1446(a), because the 152nd Judicial District Court of Harris County, Texas, where the State

Court Action was filed and has been pending prior to removal, is a state court within this federal

district and division.

III.    BASIS FOR REMOVAL

        A.      Amount in Controversy

        5.      Plaintiff seeks “monetary relief of greater $200,000 but less than $1,000,000,

including damages of any kind, penalties, costs, expenses, pre-judgment interest and attorney’s

fees.” Pl.’s Orig. Pet. at 1-2. This amount exceeds the minimum amount in controversy required

by 28 U.S.C. § 1332(a).

        B.      Diversity of Citizenship

        6.      Plaintiff is a Texas corporation with its principal office in Harris County, Texas.

Pl.’s Orig. Pet at 2. Therefore, Plaintiff is a citizen of Texas. See 28 U.S.C. § 1332(c)(1).

        7.      Río Grande is a Maryland corporation with its principal place of business located

at 8610 Cherry Lane, Suite 51, Laurel, MD 20207. Therefore, Río Grande is a citizen of

Maryland. See 28 U.S.C. § 1332(c)(1).

        C.      Diversity Jurisdiction

        8.      Because the amount in controversy exceeds the minimum amount required by 28

U.S.C. §1332(a) and there is diversity of citizenship between the parties, this Court has diversity

jurisdiction pursuant to 28 U.S.C. § 1332(a).

        D.      Removal is Timely

        9.      This Notice of Removal is timely filed because it is filed within 30 days after Río

Grande’s receipt of a copy of the Original Petition. See 28 U.S.C. § 1446(b)(1).


                                                  2
       Case 4:20-cv-01976 Document 1 Filed on 06/04/20 in TXSD Page 3 of 5




IV.     REQUIRED PROCESS AND PLEADINGS

        10.       Pursuant to 28 U.S.C. § 1446(a) and Local Rule of Civil Procedure 81, Río

Grande attaches all of the required documents, including: all the required pleadings in the State

Court Action (Ex. A); all executed process (Ex. B); the docket sheet for the State Court Action

(Ex. C); a list of all counsel of record, including address, telephone numbers, and parties

represented (Ex. D); and an index of matters being filed (Ex. E).1

        11.       Pursuant to 28 U.S.C. § 1446(d), a copy of the Notice of Removal and all

attachments shall be promptly served on counsel for Plaintiff and the clerk of the Harris County

District Court.

        12.       By filing this Notice of Removal, Río Grande does not waive any defense that

may be available to it and reserves all such defenses. If any question arises as to the propriety of

the removal of the State Court Action to this Court, Río Grande seeks to present both a brief and

oral argument in support of its position that this case has been property removed.

V.      CONCLUSION

        WHEREFORE, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Río Grande hereby

removes this action from the 152nd Judicial District Court of Harris County, Texas, to the United

States District Court for the Southern District of Texas, Houston Division. Río Grande further

requests any relief to which it may be justly entitled.




1
 No orders have been signed by the judge in the State Court Action. Accordingly, no such orders are submitted
with this Notice of Removal.


                                                        3
      Case 4:20-cv-01976 Document 1 Filed on 06/04/20 in TXSD Page 4 of 5




Dated: June 4, 2020                        Respectfully submitted,

                                           MORGAN, LEWIS & BOCKIUS LLP

                                           /s/ Lewis A. Smith
                                           Lewis A. Smith
                                           Attorney-in-Charge
                                           Texas Bar No. 24088439
                                           S.D. Tex. ID No. 2292401
                                           1000 Louisiana Street, Suite 4000
                                           Houston, Texas 77002
                                           Tel. +1.713.890.5000
                                           Fax: +1.713.890.5001
                                           Email: lewis.smith@morganlewis.com

                                           Of Counsel:
                                           J. Kevin Fee (pro hac vice forthcoming)
                                           D.C. Bar No. 494016
                                           Jane W. Wise (pro hac vice forthcoming)
                                           D.C. Bar No. 1027769
                                           1111 Pennsylvania Avenue, NW
                                           Washington, DC 20004
                                           Tel. +1.202.739.3000
                                           Fax: +1.202.739.3001
                                           Email: kevin.fee@morganlewis.com
                                           Email: jane.wise@morganlewis.com


                                           ATTORNEYS FOR DEFENDANT RÍO GRANDE
                                           FOOD PRODUCTS, INC.




                                       4
      Case 4:20-cv-01976 Document 1 Filed on 06/04/20 in TXSD Page 5 of 5




                               CERTIFICATE OF SERVICE

       I hereby certify that on June 4, 2020 a true and correct copy of the foregoing instrument

was filed with the Clerk’s Office using the Court’s CM/ECF system and that a copy of the

foregoing was served via U.S. mail and email on the following counsel of record:

Hector G. Longoria
Longoria Law Firm
642 Heights Blvd.
Houston, Texas 77007
Tel. (713) 929-3996
Fax: (713) 351-0327
Email: hector@longorialaw.com

Attorney for Plaintiff


                                                    /s/ Lewis A. Smith
                                                    Lewis A. Smith




                                                5
